Evans, P. J,. and Lumpkin, J.,
dissenting. We are constrained to dissent from the ruling made in this case. The reversal is based upon a ground of the motion fox a new trial which complains that the court admitted evidence of a daughter of the accused, other than the girl with whose rape he was charged, to the effect that he had threatened her life. There was no exception to admitting evidence in regard to any effort to commit rape upon the witness, but solely to admitting evidence in regard to his having threatened her life. An examination of the record shows that she explained her conduct at the time of the alleged rape of her sister and her own failure to make an outcry, by reason of her fear of her father resulting from his having threatened her life. As explanatory of her conduct, we think the evidence was admissible.